Title: To George Washington from John Dickinson, 29 January 1783
From: Dickinson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia January 29th 1783
                        
                        I have communicated the Letter with which You lately honored Me, to the General Assembly now sitting.
                        As they will take into Consideration the Defence of our Frontiers, I should be glad to know, if your
                            Excellency has received any Intelligence that can be safely relied upon, respecting the Designs of the Enemy and Attempts
                            of the Indians next Spring against this State. Information on that Subject will be particularly obliging. I am with great
                            Esteem, Sir, your most obedt & hble Servt
                        
                            John Dickinson
                        
                    